Citation Nr: 0332533	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1958 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 decision issued 
by the Regional Office (RO) of the Department of Veteran 
Affairs (VA) in Wichita, Kansas that denied the appellant's 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the claim at issue in this case.

2.  Service medical records contain no findings or diagnoses 
of COPD, nor was any pulmonary disorder demonstrated until 
more than twenty-five years after the appellant's separation 
from active duty.

3.  The appellant smoked from the age of fourteen until 1992.

4.  The appellant had post-service occupational exposure to 
smoke and fumes; he developed episodic dyspnea with 
limitation of activities due to shortness of breath in 
January 1993, after exposure to dust inside a burned 
structure.

5.  There is no competent medical evidence of any nexus 
between the appellant's current COPD and his active service.


CONCLUSION OF LAW

COPD was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for 
chronic obstructive pulmonary disease (COPD).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that he currently suffers from COPD 
and that this condition is casually related to his active 
service.  The appellant testified at his February 2003 
personal hearing at the RO that spots were discovered on his 
lungs in 1961, and that the spots turned to clusters in 1966, 
with the condition continuing at his discharge in 1967; he 
reported post-service treatment in May or June of 1968.  He 
said that he had been treated in service for breathing 
problems and that he had had problems with marches and 
running because of this.  See Hearing Transcript pp. 3-4 and 
11-13.  The appellant testified that the primary care 
practitioner who treated him from 1967 to 1983 had diagnosed 
him with asthma.  He stated that he smoked off and on from 
age fourteen until 1992.  See Hearing Transcript pp. 8-10.  
The appellant further testified that he worked as a 
superintendent for a cleaning and disaster restoration 
services company and that, while his duties were carried out 
mainly in his office, he would go to job sites approximately 
twice a week.  See Hearing Transcript p. 10.  He said that he 
was first diagnosed with COPD in 1999, and that no doctor had 
told him that the condition was related to his service rather 
than smoking or post-service occupational exposure.  See 
Hearing Transcript p. 15.

Review of the appellant's service medical records reveals a 
July 1961 note that the appellant sought treatment for 
complaints of chest pain and shortness of breath.  On 
physical examination, the lungs were clear.  In October 1961, 
the appellant underwent a re-enlistment examination; his 
lungs and chest were described as normal.  The chest x-ray 
was negative.  The July 1963 medical examination report 
indicates normal lungs and chest and a negative chest x-ray.  
The report of the November 1963 discharge examination 
indicates normal lungs and chest, as well as a negative chest 
x-ray.  A clinical note dated in February 1966 indicates that 
a chest x-ray showed a left upper lobe peripheral mass 
thought to be an old calcified focus; the appellant was 
referred for further treatment.  Follow-up examination 
indicated that the x-ray was not suspicious and the radiology 
report of the chest x-ray showed no significant abnormality.  
The appellant underwent a separation examination in August 
1967; his lungs and chest were described as normal.  The 
chest x-ray was negative.  

Review of the private post-service medical evidence reveals 
that the appellant was referred to a specialist in August 
1993 by his private physician for evaluation of worsening 
bronchitis and dyspnea on exertion.   It was noted that the 
appellant had started smoking at the age of fourteen and that 
he had averaged one-and-a-half packs a day until he quit in 
1992.  During that time he developed a regular cough 
productive of phlegm.  "However, it was only following 
exposure to dust within the walls of a burned structure that 
he was involved in vacuuming out that he developed episodic 
dyspnea with severe chest tightness, and limitation of his 
activities by shortness of breath."  The dyspnea had 
persisted since the episode in January 1993.  The appellant 
had no history of dyspnea provoked by cleaning solutions or 
by particular vacuuming jobs at work before January 1993, but 
since that time he had experienced sudden chest tightening 
with wheezing and cough and worsened dyspnea provoked by 
exposures to new, smelly cleaning agents used at fire sites.  
Past medical history and review of systems did not list any 
history of respiratory or pulmonary difficulty.

A September 1993 clinical note indicates that the doctor was 
unable to judge whether the appellant had "sustained an 
acute injury above and beyond longstanding chronic 
obstructive pulmonary disease he probably has from cigarette 
smoking."  The doctor felt that the appellant's striking 
increase in symptomatology, which had seemed fixed since 
then- despite all treatment- raised the question of his 
having sustained a chemical bronchiolitis obliterans that 
would explain his acute worsening of symptoms.

A preoperative evaluation, conducted in October 1993, showed 
a past medical history of peptic ulcer disease in 1985, and a 
six-month history of very significant COPD.  It was noted 
that he had inhaled, in January 1993, an unknown material 
while at his job that involved being around solvents.  A 
chest x-ray performed that month did not reveal any masses.

A chest CT performed in February 1999 revealed no masses in 
the lungs.  A chest x-ray performed in March 1999 did not 
show any pulmonary nodules.  A preoperative evaluation 
performed that month included a brief history indicating that 
the appellant had been found to have obstructive lung disease 
in 1993.

The appellant underwent a VA medical examination in April 
2002; the examiner reviewed the claims file.  The examiner 
noted the appellant's smoking history and his post-service 
occupational history of inhalation of smoke fumes and dust 
from debris.  The examiner also noted that it was the 
apparent consensus of the appellant's private treating 
physicians after 1993 that he suffered from emphysema caused 
by cigarette smoking with an exacerbation in 1993 due to an 
inhaled substance.  After reviewing the evidence of record 
and examining the appellant, the examiner rendered a 
diagnosis of COPD related to chronic bronchitis and previous 
history of cigarette smoking.  The examiner stated there was 
no definitive evidence of any lung mass in 1966 because the 
radiologist at the time found no abnormalities and because 
the x-rays and CT scan prior to the May 1999 surgery were 
negative for any mass or nodule.  The examiner noted that, 
even if a calcified granular lesion had existed, it would 
have been an insignificant finding and definitely would not 
be related to the appellant's current condition.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the testimony and the written statements 
of the appellant that he suffers from COPD that is causally 
connected to his Army service are not probative as there is 
no evidence in the record that the appellant has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed COPD 
and his military service.  Moreover, it is not shown that his 
current COPD is proximately due to, the result of, or 
aggravated by service or by a service-connected disease or 
injury.  In this regard it is noted that service medical 
records are negative for a diagnosis of COPD or any pulmonary 
pathology.  There is no medical opinion of record 
etiologically relating the appellant's current COPD to any 
in-service occurrence or event.  However, there are medical 
opinions of record that the COPD is related to the 
appellant's cigarette smoking and January 1993 industrial 
exposure to fumes and/or dust.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's COPD is not 
related to his active service.  While it is apparent that the 
appellant does suffer from COPD, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of that condition and service.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for COPD.  As such, the evidence is insufficient 
to support a grant of service connection for COPD.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is against the service connection claim, the benefit 
of the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Therefore, the Board has considered 
whether VA has met its duties under the VCAA, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
The VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The appellant was specifically 
notified of the provisions of the VCAA.  He received notice 
via a July 2001 letter.  This notice informed the appellant 
of what assistance VA would provide, what was needed from 
him, and the time limits associated with his claim.  Various 
other notices and communications from the RO, such as the 
November 2001 Statement of the Case (SOC) and the April 2002 
Supplemental Statement of the case (SSOC), informed the 
appellant of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO obtained post-service medical 
records identified by the appellant, as well as VA records, 
and the appellant was afforded a VA medical examination and a 
personal hearing.

Neither the appellant nor his representative has reported the 
existence of additional pertinent evidence that VA should 
obtain.  The appellant was expressly asked at the end of his 
February 2002 personal hearing at the RO if there was any 
additional evidence that VA had not obtained that ought to be 
considered.  The appellant replied that VA had gotten 
everything.  He had previously indicated that he had been 
unable to obtain records dated between 1967 and 1983 because 
the treating physician had died and the treatment facility 
had closed.  The Board finds that VA has complied with all 
obligations to inform the appellant of the applicable laws 
and regulations and with all duties to assist the appellant 
in the development of the service connection issue discussed 
above.  Thus, a remand for additional notice to the appellant 
or for additional assistance in developing evidence to 
support the claim is not necessary.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The July 2001 letter to the appellant 
did ask the appellant to submit the requested evidence within 
60 days.

Nonetheless, the Board also notes that the appellant's case 
was not certified to the Board until August 2002.  Given the 
total circumstances of this case - including the fact that 
the appellant has stated that no other pertinent obtainable 
needed evidence exists - the Board concludes that no useful 
purpose would be served by remanding this case for a 
corrected notice pursuant to the September 2003 Federal 
Circuit Court decision, and that the appellant is not 
prejudiced by the Board's issuance of a decision on his 
service connection claim for COPD.

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.

Under these circumstances, a remand for further technical 
compliance with the provisions of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of this claim and delay to the appellant are not 
warranted.


ORDER

Service connection for COPD is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



